July 20, 2012 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 RE: Dreyfus Variable Investment Fund - International Equity Portfolio 1933 Act File No. 33-13690 1940 Act File No. 811-5125 CIK No. 0000813383 Gentlemen: Pursuant to Rule 497k under the Securities Act of 1933, transmitted for filing is a copy of an EDGARized supplement, dated July 20, 2012, to the above-referenced Fund's Summary Prospectus, dated May 1, 2012. Please address any comments or questions to my attention at (212) 922-6838 . Sincerely, /s/Loretta Johnston Loretta Johnston Paralegal
